COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Terrence Spidell Durham v. The State of Texas

Appellate case number:    01-07-00996-CR

Trial court case number: 1445021

Trial court:              Co Crim Ct at Law No 13 of Harris County


        Appellant, Terrence Spidell Durham, was convicted by a jury of assault (family
violence), and sentenced to confinement for one year. The clerk=s record has been filed. The
reporter=s record has not been filed.

       On March 8, 2010, counsel Andre L. Ligon filed a motion to dismiss this appeal, stating
that appellant had been sentenced in federal court to confinement for five years and that he no
longer desired to pursue this appeal. The motion did not comply with Rule of Appellate
Procedure 42.2 because it was not signed by appellant, and the Court denied the motion. See
TEX. R. APP. P. 42.2(a).

        On April 16, 2010, we abated the appeal and remanded the case to the trial court for a
hearing to determine if appellant still wished to prosecute the appeal. In addition, we ordered
Counsel Ligon to provide the trial court with written notice of appellant=s last known address. We
ordered the trial court to have a court reporter record the hearing and provided that, if appellant
was incarcerated, the hearing could be conducted by closed circuit video teleconferencing. We
further ordered that the trial court=s findings and recommendations, and a certified electronic
recording of the hearing be sent to this Court no later than May 21, 2010.

        On April 21, 2010, the trial court coordinator sent a letter to this Court stating that
Counsel Ligon had appeared for the hearing as directed, that he did “not know the exact last
known address” for appellant, but that Counsel Ligon had “provided information to the court that
the defendant is in Federal custody and no longer desires to pursue his appeal.”

      On August 20, 2010, appellant filed a letter with this Court, asking for copies of
documents in the appeal, which included a return address at a federal facility in New Mexico.
       On August 31, 2010, we issued an order of continuing abatement, providing the address
for appellant and directing that the trial court hold the hearing as previously ordered or that
Counsel Ligon file a motion to dismiss that conformed with the Rules.

       On June 11, 2011, Counsel Ligon filed an affidavit stating,

       Although it has been my understanding that [appellant] wanted to dismiss his
       appeal, recent correspondence indicates that he has possibly changed his mind. . . .
       In order to determine what action he would like to take, I sent him a letter
       [attached], requesting a response that would clear up any and all confusion in this
       matter. . . . Once [appellant] responds to my request for information, I intend to
       either file a motion to dismiss, file a motion to withdraw, or obtain resources from
       individuals that he designates that intend to help him with the expenses associated
       with prosecuting his appeal. . . . Upon receipt of any correspondence from
       [appellant], I will inform the Court of any action that [appellant] wishes to take in
       this matter.

       The Court has heard nothing further in this matter from Counsel Ligon in over a year.
This appeal has been pending since 2007. We order the appeal reinstated.

        The clerk’s record has been filed. The reporter’s record was due on January 13, 2008.
On April 3, 2012, the court reporter notified the Court that appellant has neither paid nor made
arrangements to pay the fee for preparing the reporter’s record. See TEX. R. APP. P. 37.3(c). The
Court’s records indicate that appellant is not entitled to proceed without payment of costs. See
TEX. R. APP. P. 20.1. Unless appellant files, no later than August 24, 2012, written evidence
from the court reporter that the fee has been paid, or that arrangements to pay the fee have been
made, the Court will require appellant to file a brief and can consider and decide the appeal on
those issues or points that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).

         The Clerk of this Court is directed to send a copy of this order by certified mail to the
parties. 1



Judge’s signature: /s/ Judge Laura C. Higley
                    Acting individually  Acting for the Court

Date: July 25, 2012


1
       The Federal Bureau of Prisons Inmate Locator information for appellant is as follows:
       TERRENCE SPIDELL DURHAM, REGISTER NUMBER 82686-179, USP LEAVENWORTH,
       U.S. PENITENTIARY, P.O. BOX 1000, LEAVENWORTH, KS, 66048 –or– TERRENCE
       SPIDELL DURHAM, REGISTER NUMBER 82686-179, USP LEAVENWORTH, SATELLITE
       CAMP, P.O. BOX 1000, LEAVENWORTH, KS, 66048.